UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment No. 1 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the quarterly period ended November 30, 2011 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to Commission file number: 0-29392 CALAIS RESOURCES INC. (Exact name of registrant as specified in its charter) British Columbia (State or other jurisdiction of incorporation or organization) 98-0434111 (IRS Employer Identification No.) 4415 Caribou Road P.O. Box 653 Nederland, Colorado (Address of principal executive offices) 80466-0653 (Zip Code) Registrant’s telephone number, including area code: (303)258-3806 Not applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by checkmark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes[X]No [] Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer []Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [X] As of January 13, 2012 the registrant had 163,446,422 shares of common stock outstanding. Explanatory Note This Amendment No. 1 to Calais Resource Inc.’s (the “Company”) Quarterly Report on Form 10-Q for the period ended November 30, 2011 (“Form 10-Q”), as filed with the Securities and Exchange Commission on January 19, 2012, is being filed solely to correct an issue with Exhibit 101 to the Form 10-Q, which prevented Exhibit 101 from being accepted with the original Form 10-Q filing. No changes have been made to the Form 10-Q other than the furnishing of Exhibit 101 described above. 2 TABLE OF CONTENTS Page Part I – Financial Information Item 1. Financial Statements. 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 Part II – Other Information Item 1. Legal Proceedings. 20 Item 1A. Risk Factors. 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 20 Item 3.Defaults Upon Senior Securities. 21 Item 4. (Removed and Reserved). 21 Item 5. Other Information. 21 Item 6. Exhibits. 21 Signatures 22 3 PART I – FINANCIAL INFORMATION. CALAIS RESOURCES INC. (A Mining Company in the Exploration Stage) CONSOLIDATED BALANCE SHEETS As of 11/30/2011 5/31/2011 ASSETS (unaudited) Current assets Cash and cash equivalents $ $ Inventories - Prepaid expenses and other assets Total current assets Restricted cash Note receivable Fixed assets, net Total assets $ $ LIABILITIES Current Liabilities Accounts payable and accrued liabilities $ $ Convertible debentures, current portion - Notes payable and current portion of long-term debt Total current liabilities Royalty interest Convertible debentures, long-term - Environmental remediation liabilities Total liabilities Shareholders' Deficit Common stock, no par value, unlimited shares authorized, 162,196,422 and 149,184,986 shares issued and outstanding as of November 30, 2011 and May 31, 2011, respectively Deficit accumulated in the exploration stage ) ) Accumulated other comprehensive loss ) ) Total Shareholders' Deficit ) ) Total Liabilities and Shareholders' Deficit $ $ See accompanying notes to the unaudited consolidated financial statements. 4 CALAIS RESOURCES INC. (A Mining Company in the Exploration Stage) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) December 30, 1986 Three Months Ended November 30, SixMonths Ended November 30, (inception) through November 30, 2011 Revenues $ $
